                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SMART LOCAL 265 WELFARE FUND,                  )
et al.,                                        )
                                               )
                               Plaintiffs,     )       CIVIL ACTION
                                               )
       vs.                                     )       NO. 19 C 909
                                               )
J & B MECHANICAL, INC.,                        )       JUDGE MANISH S. SHAH
an Illinois corporation,                       )
                                               )
                               Defendant.      )

                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on March 26, 2019, request this Court enter judgment against Defendant, J & B MECHANICAL,

INC., an Illinois corporation. In support of this Motion, Plaintiffs state:

       1.      On March 26, 2019, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing Defendant to turn over its monthly fringe benefit

contribution reports for the time period June 2018 and December 2018 through the present within

14 days of the entry of said Order. The Court also entered an order that judgment would be entered

after Plaintiffs’ received the required contribution reports and determined the amounts due and

owing from Defendant.

       2.      In lieu of submission of monthly fringe benefit contribution reports by the Defendant,

Plaintiff Funds received check stubs from an employee of the Defendant indicating hours worked

for the Defendant for the time period July 2018 through November 2018. After application of partial

payments received from the Defendant, the Plaintiff Funds calculate Defendant is delinquent in
contributions to the Funds for the stated time period in the amount of $15,630.40. (See Affidavit

of Kevin J. Schell).

           3.         Additionally, the amount of $1,563.04 is due for liquidated damages. (Schell Aff.

Par. 5).

           4.         In addition, Plaintiffs’ firm has expended $485.00 for costs and $2,300.00 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

           5.         Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $19,493.44.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$19,493.44.



                                                                    /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\J & B Mechanical\#28425\motion-judgment.cms.df.wpd
                                                CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 9th day of April
2019:

                                 Ms. Jo Slavich, Registered Agent/President
                                 J & B Mechanical, Inc.
                                 128 W. Pratt Boulevard
                                 Roselle, IL 60172-5011


                                                                     /s/   Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: 312/216-2577
Facsimile: 312/236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\J & B Mechanical\#28425\motion-judgment.cms.df.wpd
